Title: General Orders, 6 October 1782
From: Washington, George
To: 


                  
                     Head Quarters Verplanks Point Sunday October 6th 1782
                     Parole Bordeaux.
                     Countersigns Rochell, Rockfort.
                  
                  For the day tomorrow Colonel ShepardLt Colonel SproatBrigade Major CoxBrigade Quarter Mr Bulkley.For duty tomorrowthe 2d Jersey & 4th Massa. regiments.
                  The regimental Paymasters will apply to the Assistant Clothier General at Newburgh for their proportion of blankets now in Store.
                  A return of the New Levies serving in the several brigades which compose this army over and above the number lately drawn out for the Quartermaster Generals service to be made to the Adjutant General by 8 o’clock tomorrow morning.
               